Order entered April 1, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00239-CV

  ANGELOS KOLOBOTOS, A/K/A ANGELOS KOLOMBOTOS, ET AL.,
                        Appellants

                                        V.

                           CITY OF DALLAS, Appellee

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-17-16384

                                     ORDER

      Before the Court is appellants’ February 24, 2020 motion to extend time to

file their notice of appeal. The motion recites the appeal is from the trial court’s

November 8, 2019 final judgment and is being filed within fifteen days of the

deadline. See TEX. R. APP. P. 26.3 (extending deadline to file notice of appeal

where notice is filed within fifteen days of deadline and motion complies with

appellate rule 10.5(b)).   The motion, however, does not state the reason the

extension is necessary. See id. 10.5(b). Accordingly, by letter dated March 5,
2020, we directed appellants to file, no later than March 16, 2020, an amended

motion that explained why the notice of appeal was untimely. Our letter also

cautioned that failure to comply could result in dismissal of the appeal without

further notice. See id. 42.3(a),(c). To date, appellants have not complied, but they

have corresponded with the Court concerning the clerk’s record.

      Because it appears appellants desire to pursue the appeal, we EXTEND

THE TIME for appellants to file the amended extension motion to April 13, 2020.

See id. 10.5(b). We again caution appellants that failure to comply could result in

dismissal of the appeal without further notice. See id. 42.3(a),(c).

                                              /s/    BILL WHITEHILL
                                                     JUSTICE